Citation Nr: 0704094	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected chronic adjustment disorder, also 
diagnosed as anxiety disorder.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected chronic 
adjustment disorder.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to the 
service-connected chronic adjustment disorder.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and October 2002 rating 
decisions issued by the RO.  

The Board remanded the case back to the RO in December 2004 
and April 2005 for further development of the record.  

The issue of increased evaluation for the service-connected 
chronic adjustment disorder is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated hypertension is not shown to 
be due to any event or incident of the veteran's period of 
active service or otherwise to have been caused or aggravated 
by her service-connected chronic adjustment disorder.  

2.  The currently demonstrated GERD is not shown to be due to 
any event or incident of the veteran's period of active 
service or otherwise to have been caused or aggravated by her 
service-connected chronic adjustment disorder.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred therein; nor is proximately due to or the result of 
her service-connected chronic adjustment disorder.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2006).  

2.  The veteran's disability manifested by GERD is not due to 
disease or injury that was incurred in or aggravated by 
service; nor is proximately due to or the result of her 
service-connected chronic adjustment disorder.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her comprehensive VA 
examinations addressing her claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in multiple letters.  By these letters, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued prior and subsequent 
to the appealed rating decisions.   Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate her claim 
and assist her in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  
 
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted, the evidence of record does 
not substantiate a causal relationship between the veteran's 
service-connected chronic adjustment disorder and her claimed 
hypertension and GERD.  

As such, no action is required to establish the "baseline 
level of severity" of her service-connected chronic 
adjustment disorder, and the newly enacted provisions of 
38 C.F.R. § 3.310(b) are not directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that she has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board has reviewed the veteran's service medical records 
and finds one episode of orthostatic hypertension in October 
1969 (blood pressure of 128/90).  However, in remaining 
records, including the March 1970 separation examination, 
there is no evidence of complaints of, or treatment for, 
chronic hypertension.  

All remaining in-service blood pressure readings showed 
systolic pressure well below 160mm. and diastolic blood 
pressure well below 90mm.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, note 1 (indicating that the term "hypertension" 
must be confirmed by readings taken two or more times on at 
least three different days and means that diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm).  

Additionally, the service medical records contain no evidence 
of complaints of, or treatment for GERD or any other 
digestive disorder.  Her entrance examination did note the 
veteran underwent a cholecystectomy in June 1968, but she did 
not have any post operative complications.  

Subsequent to service, from March 1987 to April 2001, the 
veteran received treatment in a private medical facility.  In 
a May 1987 record, the veteran complained of difficulty with 
epigastric and lower abdominal swelling.  

In an April 1996 treatment record, the examiner noted the 
veteran suffered from epigastric discomfort with heartburn.  
However, there was no blood in the bowel movement.  

A May 2000 treatment record noted the veteran's elevated 
blood pressure reading of 140/92.  However in a June 2000 
follow-up record, the veteran's blood pressure was 135/84 and 
the examiner concluded that her hypertension was stable.  

In a July 2000 treatment record, the veteran reported a 
history of epigastric pain.  An examination of the esophagus, 
stomach and duodenum was unremarkable with no mucosal or 
extrinsic abnormalities seen.  

From February 2002 to May 2002, the veteran received 
treatment in a private medical facility.  In the February 
2002 treatment record, the veteran complained of chest pain 
and requested a blood pressure check and cholesterol level 
check.  On examination, the veteran's blood pressure was 
124/80.  

The veteran underwent a cold gastric biopsy in May 2002.  The 
procedure results showed nonspecific chronic gastritis with 
rare microscopic focus with minimal activity.    Biopsy 
results were negative for evidence of intestinal metaplasia, 
dysphasia, or malignancy.  

During a June 2002 VA hypertension examination, the examiner 
was unable to find definite evidence of the veteran's 
elevated blood pressure despite a review of the medical 
records.  However, the veteran was on two medications for 
blood pressure, Lotensin and Hydrochlorothiazide.  

On examination, the veteran's blood pressure was taken three 
times and yielded readings of 170/90, 150/110, and 154/105.  
Heart rate and size were normal.  The veteran was diagnosed 
with hypertension, under treatment, not controlled.  

During a June 2002 VA esophagus and hiatal hernia 
examination, the veteran reported having problems with her 
digestion since having her gallbladder and appendix removed.  
She reported difficulty swallowing.  She did have liquid 
reflux with severe burning from the reflux of the gastric 
acid in her esophagus.  

General examination and nutrition was normal.  Diagnostic 
test revealed she had reflux.  She was diagnosed with reflux 
with esophageal spasm by history and heartburn by history.  

In an August 2002 addendum opinion, the VA examiner responded 
to the question of whether the GERD and hypertension could 
have been caused by the service-connected chronic adjustment 
disorder.  The examiner stated that the fact that the 
service-connected disorder caused the GERD is almost 
impossible to consider.  

The examiner stated that hypertension is usually diagnosed as 
hypertension of an unknown cause.  Thus if the cause is 
unknown, it would be difficult to say her service-connected 
disorder caused her hypertension.  

The examiner opined that it was not likely that her service-
connected disorder caused her GERD or hypertension.  

From September 2001 to January 2003, the veteran received 
treatment in a VA medical facility.  A June 2002 record 
confirmed her GERD/gastritis and hypertension diagnoses.  

In a January 2002 record, the veteran displayed a blood 
pressure reading of 154/94.  In a January 2003 record the 
veteran's blood pressure was 143/80 and the examiner 
concluded that her hypertension was stable.  

From December 2003 to April 2004, the veteran received 
treatment in a private medical facility.  In December 2003 
March 2004, and April 2004 records, the veteran's blood 
pressure was within normal limits.  

From December 2003 to February 2006, the veteran received 
treatment in the VA medical facility.  During an August 2005 
VA hypertension examination, the veteran reported that she 
had no particular symptoms that she could relate to 
hypertension.  She took medication to treat her hypertension.  

On examination, the veteran's blood pressure was taken three 
times and yielded readings of 142/92, 144/94, and 150/88.  
The heart rhythm was regular; the lungs were clear, and there 
was no evidence of peripheral vascular disease or heart 
disease.  

The veteran was diagnosed with hypertension.  The examiner 
opined, however, that the hypertension was not caused by or 
aggravated by her military service or by her service-
connected psychiatric disorder.  

During an August 2005 VA esophagus and hiatal hernia 
examination, the veteran complained of having symptoms of 
heartburn and reflux for many years.  She reported that she 
took Prevacid and Omeprazole to treat the symptoms.  

She reported occasional mild dysphasia.  She reported some 
vague anterior chest discomfort, but described it as mostly 
heartburn.  She reported having reflux both during the day 
and at night.  

On examination the abdomen was normal.  She had a right 
oblique cholecystectomy scar.  There was no tenderness or 
masses felt.  She was diagnosed with GERD.  The examiner 
opined that her GERD was not caused by her service-connected 
disorder.  

However, the examiner stated that GERD symptoms could be 
aggravated by the service-connected disorder.  However, most 
symptoms related to the reflux of acid into the esophagus 
which had nothing to do with the service-connected disorder.  

The examiner explained that the symptoms may be aggravated in 
that the veteran may have more intensity of the symptoms, but 
it had no cause and effect relationship with the service-
connected disorder.  

During a September 2006 VA stomach, duodenum and peritoneal 
adhesions examination, the veteran reported she had suffered 
from reflux for over thirty years.  She stated the symptoms 
had become worse over the past several years.  

On examination, the examiner noted that the veteran appeared 
to have significant reflux.  The veteran suffered reflux 
throughout the day and night.  She was diagnosed with GERD.  

The examiner opined that the GERD was not caused by or 
related to the service-connected disorder.  He stated the 
symptoms related to the reflux could be exaggerated due to 
the service-connected disorder, but it was impossible to 
state that the veteran had any increased disability caused by 
the service-connected disorder.  Further the reflux condition 
had not been disabling to the veteran.   

In the present case, the only evidence of record supporting 
the veteran's claims are her various lay statements.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  

Accordingly, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hypertension and 
GERD to include as secondary to her service-connected chronic 
adjustment disorder and these claims must be denied.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because as 
noted the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for hypertension, to include as secondary 
to the service-connected chronic adjustment disorder is 
denied.  

Service connection for GERD, to include as secondary to the 
service-connected chronic adjustment disorder is denied.  



REMAND

The veteran was granted service connection for chronic 
adjustment disorder and assigned a 10 percent evaluation in 
April 2002.  She filed a Notice of Disagreement (NOD) with 
the decision in May 2002.  In February 2003 the RO increased 
the evaluation to 30 percent.  

Since the increase during the appeal did not constitute a 
full grant of the benefit sought, the veteran's claim for an 
increased evaluation for the chronic adjustment disorder 
remained on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 
(1993).   The veteran was issued a Statement of the Case 
(SOC) in March 2004 and filed her Substantive Appeal also in 
March 2004.  

In a December 2004, the Board denied the veteran's claim for 
an increased evaluation for her service-connected chronic 
adjustment disorder.  Subsequently the veteran submitted 
additional medical evidence in support of her claim without 
waiving initial RO consideration of the medial evidence.  
Thus, the Board vacated its December 2004 decision and 
remanded the case back to the RO for further development of 
the record.  

To date, however, no Supplemental Statement of the Case 
(SSOC) has been issued. It remains incumbent upon the RO to 
issue a SSOC addressing this particular issue, and, as 
indicated in Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999), this matter must be addressed on remand. See also 38 
C.F.R. § 19.26 (2004).  

Further, in various lay statements the veteran has indicated 
that her symptoms have increased in severity.  In this 
regard, the Board notes, that the last mental disorders 
examination afforded the veteran was June 2002.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding her claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  

The veteran should also be notified that 
a disability evaluation and effective 
date will be assigned for her service-
connected disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO must take appropriate steps to 
issue a SSOC concerning the issue of 
entitlement to increased evaluation for 
the service-connected chronic adjustment 
disorder.  All indicated development 
should be taken in this regard. The 
veteran should, of course, be advised of 
the time period within which to perfect 
her appeal.  38 C.F.R. § 20.302(b) 
(2005).  

3.  After completion of the above 
development the veteran's claim for an 
increase evaluation for the service-
connected chronic adjustment disorder 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be furnished with a SSOC and given 
an opportunity to respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


